DETAILED ACTION
Four-Direction Scrubbing Carpet Shampooer
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-04-2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelissen (DE102017106419A1).
Regarding claim 1, Cornelissen teaches 
a first brush (rotationally driven working element 2-3, figures 1-4) configured to rotate on a first axis;
a second brush (rotationally driven working element 4-5, figures 1-4) configured to rotate on a second axis, the second axis being different from the first axis;
a direction of travel sensor (self- localization device distance measuring device 16 and odometry measuring device; para 0024 Corenelissen discloses “which allows the floor treatment apparatus to have independent navigation within an environment”) to detect the shampooer direction of travel; and
a rotation changing actuator (ground processing device 1, within translated document para 0032 discloses the ground processing device which allow elements 2-5 to reverse) configured to reverse the rotation of the first brush on the first axis and to reverse the rotation of the second brush on the second axis when the direction of travel sensor indicates the shampooer direction of travel has changed.
Regarding claim 2, Cornelissen teaches the first axis is perpendicular to the second axis (see figures 2-4, rotationally driven working element 2-5 axes 6).
Regarding claim 5, Cornelissen teaches the first and second brushes are propelled using a device from the group consisting of: a transmission, a motor (see translated para 0013, the driving deice is electric motor for working elements), an air diverter for suction, and an air blower.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US7475450B1) in view of Park et al. (US20190223678A1).
	Regarding claim 1, Ragner teaches 
a first brush (rotary brush 22, figure 1) configured to rotate on a first axis (see axis where rotary brush 22 rotates around, figures 1-2);
a second brush (rotary brush 24, figures 1-2) configured to rotate on a second axis (see axis where rotary brush 24 rotates around, figures 1-2), the second axis being different from the first axis (figure 2);
Ragner fails to teach a direction of travel sensor to detect the shampooer direction of travel; and a rotation changing actuator configured to reverse the rotation of the first brush on the first axis and to reverse the rotation of the second brush on the second axis when the direction of travel sensor indicates the shampooer direction of travel has changed.
Park  teaches a direction of travel sensor ( sensor unit 810,m figure ; para 0197-0199, 0212-0213,230-0235, 0178 ) to detect the shampooer (abstract) direction of travel (position sensor 812; para 0212) and a rotation changing actuator (para 0238; controller 20) configured to reverse the rotation of the first brush on the first axis and to reverse the rotation of the second brush on the second axis when the direction of travel sensor indicates the shampooer direction of travel has changed (Park discloses in para 0235 – 0243 sensor unit can sensor state of motor to allow the controller 20 change the direction of the robot).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Ragner to include the teachings of Park so that cleaning apparatus of Ragner has a direction of travel sensor and rotating changing actuator. This modification would allow shampooer change direction and to move in forward and backward with ease.
Regarding claim 3, modified Ragner teaches the first and second brushes are brush arrays (brusher 22 and 24 each have strips 26 of bristles, figure 1-2)
Regarding claim 5, modified Ragner teaches the first and second brushes are propelled using a device from the group consisting of a transmission, a motor (drive shaft 36 driven by motor 15, figure 2) an air diverter for suction, and an air blower.
Regarding claim 8, modified Ragner teaches the direction of travel sensor is a device of a type from the group consisting of: a mechanical device, an electrical device, a computerized device, or a motion sensor (sensing unit 810 is comprise wide range of sensors that include electrical devices or motions sensors para 0197-0198,0205-0209).
Claims 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US7475450B1) in view of Park et al. (US20190223678A1) further in view of Holman (US5018240A)
Regarding claim 4, Ragner as modified by Park in claim 1 teaches all limitations stated above but fails to teach the first and second brushes are propelled by one idler arm from one belt.
Holman teaches a carpet cleaner that has first and second brushes (brush rollers 5, 6, figure 1) are propelled by one idler arm from one belt. (wheel 8 with belt 13, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Holman so that first and second brusher are propelled by one idler arm from one belt. This modification would allow the brushes to rotate in sync when apparatus is in use.
Regarding claim 6, Ragner as modified by Park in claim 1 teaches all limitations stated above but fails to discloses apparatus is configured with idler arm and gear damper to protect gears and reduce gear noise.
Holman teaches a carpet cleaner that has first and second brushes (brush rollers 5, 6, figure 1) are propelled by one idler arm from one belt. (wheel 8 with belt 13, figure 1). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Holman so that apparatus can configured with idler arm Additionally, modifying Ragner to includer idler arm it would be capable of configuring a gear damper to be included to protect the gears This modification would allow the brushes to rotate in sync when apparatus is in use, and protect components of surface cleaning apparatus and extending the lift. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US7475450B1) in view of Park et al. (US20190223678A1) further in view of Holman (US5018240A) and Gaudry (US 3469470 A)
Regarding claim 7, further modified Ragner teaches all limitations stated but fails to disclose apparatus configured with an extra spindle gear above the idler arm to facilitate belt install without brush disassembly. an extra spindle gear above the idler arm to facilitate belt install without brush disassembly.
	Gaudry teaches the use spindle within a cleaning apparatus (abstract, col 2 lines 1-25) removable receive a brush (brush 23, col 2 lines 1-5)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Gaudry to include use spindle gear. This modification would help with reducing the vibration and sound, and removing brushes easily. 
	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US7475450B1) in view of Park et al. (US20190223678A1) further in view of Woo et al. (KR101514201B1)
	Regarding claim 9 modified Ragner teaches all limitations stated above but fails to disclose a brush roll housing cleaning brush.
	Woo teaches a cleaner that a brush roll housing cleaning brush (auxiliary rotation unit 130, figures 1- 3)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Woo so that brush roll housing has a cleaning brush. This modification would help with reducing buildup within a brushroll and improve efficiency. 
	Regarding claim 10, further modified Ragner teaches the brush roll housing cleaning brush is a horseshoe or cavity-shaped brush having upward facing bristles (see figures 1-3 auxiliary rotation unit 130; abstract).
	Regarding claim 11, further modified Ragner teaches the brush roll housing cleaning brush (auxiliary rotation unit 130, figure 3) is configured to automatically run while the shampooer is running (see para 0019-0022, 0027-0031)
	Regarding claim 12, further modified Ragner teaches the brush roll housing cleaning brush (auxiliary rotation unit 130, figure 3) is propelled by a worm drive gear or a suction port (see para 0019-0022. 0027-0031, figures 1-3; first gear 121, second gear 122, driving gear 123).
Claims 13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US74754501B1) in view of Park et al. (US20190223678A1) further in view of Kovacevic (US3631558A) 
Regarding claim 13, modified Ragner teaches all limitations stated above but fails to teach a shampooer head and soap bottle integrated in one component.
Kovacevic teaches a floor maintenance machine with a shampooer head (nozzle 33, figure 3) and soap bottle (reservoir 25, figure 3) integrated in one component.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Kovacevic so that a shampooer head and soap bottle integrated in one component. This modification would allow for refiling and dispensing of cleaning detergent during the use of the cleaning apparatus. 
Regarding claim 15, further modified Ragner teaches a manifold attached to a shampooer head (tube 31 within reservoir 25 attached nozzle 33, figures 2-3) allowing installation of the shampooer to be performed in one motion (col 2 lines 18-30)
Regarding claim 16, further modified Ragner teaches all limitations stated above but fails to disclose a shampooer head and a transmission/motor shell, wherein the transmission/motor shell is configured as a separate removable component from the shampooer head.
Kovacevic teaches a shampooer head (nozzle 33, figure 3) and a transmission/motor shell (frame 1 covered by shell casing 3 and top plate 5, figures 1-3), wherein the transmission/motor shell is configured as a separate removable component (see cover 3 and top 5 removed from frame 1, figures 1-3) from the shampooer head.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Kovacevic so that a shampooer head and a transmission/motor shell, wherein the transmission/motor shell is configured as a separate removable component from the shampooer head. This modification would allow a user to easily clean, refill, keep up maintenance with Ragner’s apparatus.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US74754501B1) in view of Park et al. (US20190223678A1) further in view of Hauff et al.  (US 6,481,048)
Regarding claim 14, modified Ragner teaches all limitations stated above but fails to teach dual soap tanks.
Hauff teaches a carpet cleaner dual soap tanks (see abstract, figure 2) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ragner to include the teachings of Hauff so that a carpet cleaner has dual soap tanks. This modification would allow for cleaning apparatus to provide more efficient cleaning. 
Claims 13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen (DE102017106419A1) in view of Kovacevic (US3631558A)
Regarding claim 13, modified Cornelissen teaches all limitations stated above but fails to teach a shampooer head and soap bottle integrated in one component.
Kovacevic teaches a floor maintenance machine with a shampooer head (nozzle 33, figure 3) and soap bottle (reservoir 25, figure 3) integrated in one component.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Cornelissen to include the teachings of Kovacevic so that a shampooer head and soap bottle integrated in one component. This modification would allow for refiling and dispensing of cleaning detergent during the use of the cleaning apparatus. 
Regarding claim 15, modified Cornelissen teaches a manifold attached to a shampooer head (tube 31 within reservoir 25 attached nozzle 33, figures 2-3) allowing installation of the shampooer to be performed in one motion (col 2 lines 18-30)
Regarding claim 16, modified Cornelissen teaches all limitations stated above but fails to disclose a shampooer head and a transmission/motor shell, wherein the transmission/motor shell is configured as a separate removable component from the shampooer head.
Kovacevic teaches a shampooer head (nozzle 33, figure 3) and a transmission/motor shell (frame 1 covered by shell casing 3 and top plate 5, figures 1-3), wherein the transmission/motor shell is configured as a separate removable component (see cover 3 and top 5 removed from frame 1, figures 1-3) from the shampooer head.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Cornelissen to include the teachings of Kovacevic so that a shampooer head and a transmission/motor shell, wherein the transmission/motor shell is configured as a separate removable component from the shampooer head. This modification would allow a user to easily clean, refill, keep up maintenance with Cornelissen apparatus.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen (DE102017106419A1) in view of Hauff et al. (US 6,481,048)
Regarding claim 14, modified Cornelissen teaches all limitations stated above but fails to teach dual soap tanks.
Hauff teaches a carpet cleaner dual soap tanks (see abstract, figure 2) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Cornelissen to include the teachings of Hauff so that a carpet cleaner has dual soap tanks. This modification would allow for cleaning apparatus to provide more efficient cleaning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723